DETAILED ACTION
Status of the Application
Applicant did not file a response to the non-final Office action dated 29 July 2020 by the due date of 29 January 2021.  Consequently, the current application became abandoned as of 30 January 2021.  On 14 April 2021, Applicant’s representative filed a petition to revive the application under 37 C.F.R. § 1.137(a) with a statement attesting that the entire delay between the filing of the response to the non-final Office action and the filing of the petition was unintentional.  The U.S. Patent and Trademark Office (USPTO) granted the petition on 25 May 2021 without requiring further information because Applicant is “obligated under 37 C.F.R. § 11.18 to inquire into the underlying facts and circumstances when a practitioner provides this statement to the Office.  In addition, providing an inappropriate statement in a petition under 37 C.F.R. § 1.137(a) to revive an abandoned application may have an adverse effect when attempting to enforce any patent resulting from the application.”  M.P.E.P. § 711.03(c)(II)(C).
Withdrawn Objections and Rejections
The rejection of claim 21 under 35 U.S.C. § 112(b) as being indefinite.
The rejection of claims 1, 3, 7, 8, 10 to 16, and 18 to 21 under 35 U.S.C. § 103 as being unpatentable over Cherubini et al. (U.S. Pat. No. 8,808,647) in view of Deutsch et al. (U.S. Pat. Appl. Pub. No. 2013/0344473) and Waga (U.S. Pat. Appl. Pub. No. 2013/0273645).
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Rejoin claim 22.
Method claim 22 depends from an allowable apparatus claim and is hereby rejoined and examined pursuant to M.P.E.P. § 821.04.  Because this non-elected claim has been rejoined to the elected claims, the restriction requirement between Groups I and II as set forth in the Office action dated 09 May 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement between the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory, non-statutory, or both, double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  M.P.E.P. § 804.01.
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as amended are allowable over the prior art.  Amendment and Response filed on 14 April 2021 at pages 6 to 8.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1, 3, 7, 8, 10 to 16, and 18 to 22 are allowed.  Claims 2, 4 to 6, 9, and 17 were cancelled in the Amendment filed on 15 June 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799